DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending. Claims 1-13 are being examined on the merits. Claims 14-21 are withdrawn.

Response to Restriction Requirement
The Response to Office Action filed on February 4, 2021 has been entered.

Election/Restrictions
Applicant’s election of Group I (claims 1-13) in the reply filed on February 4, 2021 is acknowledged. Since the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2021.
	The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informality: Figure 2 includes four views, A through D. While the specification describes Fig. 2 generally (para. 7), it does not 
The specification includes nucleotide sequences in Table 1 (para. 61), but the sequences are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
The abstract of the disclosure is objected to because it does not contain a concise statement of the technical disclosure or a disclosure of that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).

Appropriate correction is required.

Claim Objections
Claims 1, 5 and 12 are objected to because of the following informalities:  
In claim 1, the term “present” in the “estimating” clause should be “presence”.
	In claim 4, replacing “comprises” in l. 2 with “is” is suggested. This change is believed to more accurately describe the RNA transcript.
In claim 5, the word “for” before “galectin 2” in l. 2 should be removed.
	Regarding claim 12, abbreviations should be defined once in the claim set. Therefore, the abbreviation “ΔCq” in l. 2 should be defined. Thereafter, the abbreviation alone may be used.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Eligibility is considered in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and clarified in the October 2019 Update.
	As can be seen in Figure 1 of the October 2019 Update, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in Figure 2 of the October 2019 Update, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.

	In this case, as to Step 1, claims 1-13 are directed to one of the four statutory categories since they are drawn to a process.

	With respect to Prong One of Step 2A, claims 1-13 recite a judicial exception. Specifically, the correlation between the degradation of an RNA transcript and the age of the sample from which the RNA transcript is isolated, is a law of nature. In addition, the step of estimating the age of the biological sample by comparing the amounts of amplicons generated from the 5’ and 3’ ends of the RNA transcript, is an abstract idea.
	With respect to Prong Two of Step 2A, the claims do not recite additional elements that integrate the judicial exceptions into a practical application for the following reasons. In particular, the claims do not recite additional elements that integrate the judicial exceptions into a practical application because the elements in the claim other than the judicial exceptions (i.e., obtaining biological samples, designing primers, and amplifying portions of an RNA transcript with PCR) constitute insignificant extra-solution activity as described in the 2019 PEG and MPEP 2106.05(g). 
	Thus, the answer to step 2A is “Yes, the claims are directed to a judicial exception,” and the analysis moves to Step 2B, which asks if the additional elements in the claim amount to significantly more than the judicial exception. 
	In this case, claims 1-13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only routine and conventional elements are recited in combination with the judicial exceptions. As evidenced by Anderson (Multivariate Analysis for Estimating the Age of a Bloodstain, J Forensic Sci, 56(1): 186-193, 2011), obtaining biological samples (p. 187, right col., para. 2), designing primers (e.g., p. 188, 
	In view of the foregoing, claims 1-13 are rejected under 35 U.S.C. 101 as being drawn to a judicial exception without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (Multivariate Analysis for Estimating the Age of a Bloodstain, J Forensic Sci, 56(1): 186-193, 2011).

Regarding independent claim 1, Anderson teaches …
A method for estimating the age of a biological fluid sample by detecting and quantifying the degradation of a ribonucleic acid transcript, the method comprising the steps of (abstract: “technique for estimating the age of a bloodstain”; p. 189, “RNA Detection” and “Real-time Analysis of Dried Blood” sections);

designing a second pair of primers to amplify a portion of a 3' end of the ribonucleic acid transcript present in the biological fluid sample (p. 188, “Primer Optimization” section; Fig. 1: the primers that amplify the 89 bp fragment);
amplifying the portion of the 5' end of the ribonucleic acid transcript present in the biological fluid sample utilizing the first pair of primers and the portion of the 3' end of the ribonucleic acid transcript in the biological sample utilizing the second pair of primers (p. 189, right col., para. 2: “[r]eal time PCR was performed on cDNA from the selected time points for all individuals using … multiplexed sets (β-actin 301 vs. 89 bp). Duplicates of each cDNA from each time point for each individual were assayed”; Fig. 3A);
quantifying the degradation of the ribonucleic acid transcript over a period of time to determine a point in time in which the ribonucleic acid transcript is present or not present in the biological fluid sample (p. 189, right col., para. 2: “[r]eal time PCR was performed on cDNA from the selected time points for all individuals using … multiplexed sets (β-actin 301 vs. 89 bp). Duplicates of each cDNA from each time point for each individual were assayed”; Fig. 3A; p. 190, right col., para. 3: “differences in the size of the amplicons examined can be exploited to estimate the age of a bloodstain … [n]ot surprisingly, the larger the amplicon, the more rapidly the signal derived from it disappears”);
and estimating an age of the biological sample based on the present or non-presence of the ribonucleic acid transcript in the biological fluid sample (p. 192, left col., para. 3: ex vivo age”; Fig. 3A; p. 190, right col., para. 3: “differences in the size of the amplicons examined can be exploited to estimate the age of a bloodstain … [n]ot surprisingly, the larger the amplicon, the more rapidly the signal derived from it disappears”).

Regarding dependent claim 3, Anderson additionally teaches wherein the portion of the 3’ end of the RNA transcript is about 100 bps. Specifically, Anderson teaches an 89 bp amplicon at the 3’ end of β-actin mRNA (Fig. 1). The instant specification teaches that the term “about” allows for variation of ± 20% from the specified value (para. 18). Therefore, the instantly recited “about 100 base pairs” reads on the Anderson 89 bp amplicon.

Regarding dependent claim 4, Anderson additionally teaches wherein the RNA transcript comprises mRNA (Fig. 1).

Regarding dependent claims 6-8, Anderson additionally teaches wherein the biological sample is selected from whole blood (p. 187, right col., para. 2: “blood was collected in … vacutainers”), as recited in claims 6 and 7, and wherein the sample is a dried sample (p. 187, right col., para. 2: “aliquots … were distributed on a nonporous substrate”; p. 188, left col., para. 1: “dried bloodstains”), as recited in claim 8.

Regarding dependent claims 10 and 12-13, Anderson additionally teaches wherein the 5’ portions and 3’ portions of the RNA transcript are amplified by qPCR (Fig. 3; p. 189, right col., claim 10, wherein the degradation of the RNA transcript is quantified by calculating a ΔCq value for the RNA transcript (p. 190, left col., para. 2), as recited in claim 12, and wherein the ΔCq value is calculated by subtracting an amount of the 5’ end of the RNA transcript from the amount of the 3’ end of the RNA transcript (Fig. 2; p. 190, left col., para. 2: “[t]he Ct values for the more stable amplicon were subtracted from that of the less table amplicon (… 18S 501bp – 171bp …”), as recited in claim 13.

Regarding dependent claim 11, Anderson additionally teaches wherein the period of time is in a range of from about 0 days to about 365 days (p. 187, right col., para. 2: “amplicon combinations … were assayed at 0, 6, 30, 90 and 120 days”). When a claim covers a range, the claim is anticipated if one point in the range is taught by the prior art. MPEP 2131.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Multivariate Analysis for Estimating the Age of a Bloodstain, J Forensic Sci, 56(1): 186-193, 2011).

Regarding dependent claim 2, Anderson does not explicitly teach wherein the portion of the 5’ end of the RNA transcript is about 100 bps. However, Anderson provides guidance on primer design (p. 187, left col., paras. 1-2; p. 190, left col., para. 2), and optimization (p. 188, right col., para. 3; p. 190, right col., para. 3), and specifically teaches that “[t]he ability to  examine different-sized amplicons from the same RNA coupled with differences in innate stability … provides for an almost infinite number of amplicon combinations for estimating the age of a sample” (p. 192, left col., para. 1). In addition, primer design is well-known in the art. Therefore, given the guidance in Anderson and the state of primer design in the art, the ordinary artisan would have been able to customize the amplicon length at the 5’ end of the RNA transcript through routine experimentation as needed, and would have had an expectation of success as such manipulations are well known in the art. In addition, as long as the Anderson primer and amplicon design parameters are followed, the exact size of the amplicon is merely a design choice.

Regarding dependent claims 6 and 9, Anderson, which is directed to forensic testing of biological samples (abstract; p. 186, right col., para. 1), additionally teaches “using RNA degradation to estimate the age of a sample is not restricted to bloodstains but may be applicable to all biological tissues from which RNA can be extracted” (p. 912, left col., para. 5). Therefore, Anderson suggests using the method to estimate the age of a genus of other biological samples. Given that Anderson is directed to forensic testing, the ordinary artisan could immediately envisage the other (i.e., other than the enumerated whole blood) forensic sample species of claim 6, and the liquid sample of claim 9. A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged from the disclosure”. MPEP 2131.02 III.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Anderson and incorporate additional forensic samples, other than dried blood as Anderson suggests that the method may be applicable to other forensic samples. Therefore, the ordinary artisan would have been motivated to try the other samples in the Anderson method in order to accurately estimate the age of the samples, and would have had an expectation of success as Anderson suggests using this method for these other samples.

In view of the foregoing, claims 2, 6 and 9 are prima facie obvious over Anderson.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Multivariate Analysis for Estimating the Age of a Bloodstain, J Forensic Sci, 56(1): 186-193, 2011) as applied to claim 1 above, and further in view of Afolabi (Reference gene study for forensic body fluid identification, Forensic Sci Int’l: Genetics Supp Series, 5: e167-e169, 2015).

Regarding dependent claim 5, Afolabi teaches wherein the mRNA transcript is selected 
from B2M (p. e168, right col., para. 2: “[t]he sensitivities and stabilities of B2M … in our study proves their robustness for qRT-PCR body fluid identification”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Anderson and incorporate additional mRNA transcripts of Afolabi. Anderson specifically teaches that additional amplicon sets using different types of RNA will increase the discriminating power of the analysis (p. 192, left col., para. 5). Afolabi teaches that B2M is a particularly useful qPCR target in body fluid analysis. Therefore, the ordinary artisan would have been motivated to modify the Anderson method to incorporate the additional Afolabi B2M target in order to improve the discriminating power of the Anderson method, and would have an expectation of success as Anderson specifically teaches incorporating other RNA transcripts.

In view of the foregoing, claim 5 is prima facie obvious over Anderson in view of Afolabi.



Conclusion
Claims 1-13 are being examined, and are rejected. Claims 1, 5 and 12 are objected to. Claims 14-21 are withdrawn. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637